SULLIVAN, J.
concurs in result.
ORDER
This Court having heretofore handed down its opinion in this case marked "Memorandum Decision, Not For Publication"; and
Come now the appellees, by counsel, and file herein their Motion to Publish Decision, alleging therein that the decision in this cause restates and clarifies the standard for granting custody of a child to a person other than a biological parent and prays the Court to order the opinion in this cause published, which said Motion is in the following words and figures, to-wit:
(HL)
And the Court, having examined said Petition, having reviewed its opinion, and being duly advised, now finds that said Motion should be granted and this Court's opinion in this appeal should now be ordered published.
IT IS THEREFORE ORDERED as follows:
1. The appellees' Motion to Publish Decision is granted and this Court's opinion heretofore handed down marked "Memorandum Decision, Not for Publication" is now ordered published;
2. The Clerk of this Court is directed to send copies of said opinion together with copies of this Order to the West Publishing Company and to all other companies, services and individuals to whom published opinions are normally sent;
3. West Publishing Company is directed to delete any reference "Memorandum Decision, Not for Publication" which may appear on the face of said opinion, prior to publishing the opinion.